DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on March 7, 2022 has been entered.

Status of Claims
Claims 1 and 5-19 are pending and under examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted December 17, 2021 complies with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements were considered by the examiner.

Terminal Disclaimer
The terminal disclaimer filed on December 22, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S  has been reviewed and is accepted. The terminal disclaimer has been recorded.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

The rejection are new as necessitated by amendment. 
Claims 1, 5-17 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “Fa, Fb, Fa’, Fb’ are identical or different and each represents function -NH-”. See page 3 of the claim set. Claim 1 is indefinite because if each of Fa, Fb, Fa’, Fb’ represent -NH-, it is unclear how they are different as claimed. Claims 5-16 and 19 which depend from claim 1are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as these claims incorporate by dependency the indefiniteness of claim 1. Deleting the phrase “or different” and amending the claim limitation to recite for example “Fa, Fb, Fa’, Fb’ are -NH” would overcome this 112 (b) issue.
Claim 1 recites “the co-polyamino acid according to formula I bearing at least one hydrophobic radical -Hy, carboxylate charges”. See page 3 of the claim set. It is unclear what the limitation directed to carboxylate charges in formula I is referencing because formula I does not per se have carboxylate charges; therefore, the claim is indefinite. Claims 5-16 and 19 which 
Claim 1 recites “the amide function binding the divalent linear or branched radical or spacer to the two chains of glutamic or aspartic units results from a reaction between an amine function and an acid function respectively borne either by the Q’ that is a precursor of the divalent linear or branched radical or spacer by a glutamic or aspartic unit” See page 3 of the claim set. The claim is indefinite because is unclear how Q’ is a precursor when Q’ is defined with [-*] as the divalent linear or branched radical or spacer. In other words, how is Q’ a precursor of the divalent linear or branched radical or spacer when it is defined as the divalent linear or branched radical or spacer? Claims 5-16 and 19 which depend from claim 1are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as these claims incorporate by dependency the indefiniteness of claim 1.
Claim 1 recites “recite “[-*]” and defines * but does not define the dash “-“. Therefore, the claim is indefinite because the structure “([Q’]g[-*])k” is not clearly and precisely defined. Claims 5-16 and 19 which depend from claim 1are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as these claims incorporate by dependency the indefiniteness of claim 1.
Claims 9 and 10 recite the co-polyamino acid bearing carboxylate charges and hydrophobic radicals is of the formula XXXa wherein X is an alkali cation and Ra and R’a are identical or different and are either a hydrophobic radical -Hy or a radical selected from the group consisting of an H, a C2 to C10 linear acyl group, a C3 to C10 branched acyl group, a benzyl, a terminal amino acid unit and a pyroglutmate. The claims are indefinite because the scope of the claims are not precisely and clearly defined. There are embodiments that are in j where j ≥1, present. Applicants could amend the claim the clarify scope. For example, an amendment akin the limitations of claims 6 could be incorporated into the claims 9 and 10. The claims could be amended to recite “wherein at least one of the Ra and R’a is a hydrophobic radical -Hy”.
Claims 5-10 are indefinite because the scope of the claims are unclear. The claims refer to a co-polyamino acid bearing carboxylate charges and hydrophobic radicals. First, the claims are indefinite because the co-polyamino acid of formula I is not claimed to have carboxylate charges. Secondly, the claims are indefinite because the co-polyamino acid of formula I in claim 1 from which claims 5-10 depend, consists of two chains of glutamic or aspartic units. However, the structures of the co-polyamino acids recited in claims 5-10 allow for additional amino acid groups (e.g., terminal amino acid units, an amino group, pyroglutamate) to be a part of the structures claimed. The “consists” and “consisting” transitional terms limit the co-polyamino acid to two chains of glutamic or aspartic acid units and unrecited elements such as terminal amino acid units are excluded from the structure claimed. Therefore, the scope of claims 5-10 and claim 1 are in conflict.
Claim 17 recites the limitation “Fa and Fa’ are identical or different and each represents function -NH-”. See page 17 of the claim set. Claim 17 is indefinite because if each of Fa and Fa’ represent -NH-, it is unclear how they are different as claimed. Deleting the phrase “or 
Claim 17 recites “the amide function binding the divalent linear or branched radical or spacer to the two chains of glutamic or aspartic units results result from a reaction between an amine function and an acid function respectively borne either by the precursor Q’ of the divalent linear or branched radical or spacer or by a glutamic or aspartic unit”. See page 18 of the claim set. The claim is indefinite because is unclear how Q’ is a precursor when Q’ is defined with [-*] as the divalent linear or branched radical or spacer. In other words, how is Q’ a precursor of the divalent linear or branched radical or spacer when it is defined as the divalent linear or branched radical or spacer? Furthermore, the recitation “the precursor Q’” has a lack of antecedent basis because there is no previous recitation of Q’ being defined as a precursor of the divalent liner or branched radical or spacer. 
Claim 17 recites “recite “[-*]” and defines * but does not define the dash “-“. Therefore, the claim is indefinite because the structure “([Q’]g[-*])k” is not clearly and precisely defined.
Claim 17 recites “consisting of at least two chains of glutamic or aspartic acid units PLG bound together at least by the divalent linear or branched radical or spacer”. Claims 17 is indefinite because it is unclear what structures of co-polyamino acids are encompassed by the claims. The “consisting of at least two” allows for more than glutamic and aspartic acid units and is open-ended without an upper limit. However, consisting of is closed and excludes unrecited elements. Therefore, the transitional phrase “consisting of” in conjunction with “at least” makes the scope of the claim unclear. Furthermore, formula I requires only two PLG units; that is, k=2 and the “consisting of at least two” phrase allows for more than 2 units which is outside the scope of formula I claimed.
Response to Arguments
Applicants argue the amended claims are clear and definite. See page 26 in the remarks filed December 22, 2021. 
Applicants’ remarks have been fully considered but are not found persuasive because the amended claims are unclear and indefinite for the reasons set forth above. Therefore, the rejections of claims 1, 5-17 and 19 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph is maintained.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The rejection is maintained but has been modified as necessitated by amendment.
Claims 1, 5-17 and 19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
k][Hy]j[Hy]j'. The claims further define the variable Q as a divalent linear or branched radical or spacer ([Q']g[-*])k. The definition for Q in amended claims 1 and 17 is not supported by the specification. The specification states “at least two chains of glutamic or aspartic units PLG bound together by an at least divalent linear or branched radical or spacer Q[-*]k. Formula I does recite Q[-*]k , however, one of ordinary skill in the art would not infer “[-*]” as representative of PLG. The interpretation cannot be made because that claims and specification do not define “-“ and the “*” is defined in the claims as representing “a binding site of a group bound by an amide function” and the specification defines “*” as the binding sites of the different elements represented in paragraph [00077] or binding sites of the hydrophobic radicals to the PLG or between the different groups , GpG, GpA, GpL, GpH and GpC to form amide functions in paragraph [000284]. There is no description in the originally filed disclosure describing the variable Q in formula I as a divalent linear or branched radical or spacer ([Q']g[-*])k and Applicants have not on the record provided support or pointed to where support for the amendment is found in any of the responses filed to date. In light of the as filed disclosure, the ordinary skilled artisan would not interpret Q in formula I as claimed for the reasons stated above. Therefore, the amendment is considered new matter. Claims 5-16 and 19 are rejected under which depend from claim 1 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as these claims incorporate the new matter presented in claim 1.
Claims 1 and 17 define “*” as representing binding sites of a group bound by an amide function. The new limitation is considered new matter as the originally filed disclosure does not define “*” as presently claimed. The specification defines “*” as the binding sites of the different elements represented in paragraph [00077] or binding sites of the hydrophobic radicals to the 
Claims 1 and 17 recite the limitation “PLG is bound together at least by the divalent linear or branched radical or spacer”. The limitation changes the scope of the claim because the phrase “bound together at least by the divalent linear or branched radical or spacer” is open-ended and allows for the “PLG” to be bound together by anything including the divalent linear or branched radical or spacer which is not supported by the disclosure. Therefore, the limitation is considered new matter. Therefore, claims 1 and 17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph for introducing new matter in the claims. Claims 5-16 and 19 are rejected under which depend from claim 1 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as these claims incorporate the new matter presented in claim 1.



Response to Arguments
Applicants argue the rejection of amended claims 1, 5-17 and 19 claims under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph is moot because the claims have been amended to include a fuller definition of Q. See page 26 in the remarks filed December 22, 2021.
Applicants’ arguments have been fully considered but are not found persuasive. AS discussed above, the definition of “Q” in Formula I is not supported by the originally filed disclosure and claims. See the rejection basis above. Therefore, the rejection is maintained.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The rejection is new.
Claims 18 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kokotos et al. (“Novel 2-Oxoamide Inhibitors of Human Group IVA Phospholipase A2”, J. Med. Chem., 2002, pp. 2891-2893).

    PNG
    media_image1.png
    94
    208
    media_image1.png
    Greyscale
. See Table 1, Entry 1. of The structure of Kokotos et al. anticipates the structure of the claimed formula X’ (i.e., H-GpC). The structure of Kokotos et al. represents the claimed GpC of formula IX bound to the terminal H in formula X’ by an amide function. In formula X’, r, g, a, l, and h are 0, l’ is 1, and a’ is 1. In Formula IX, e and b are 0 and x is 13 in the structure taught by Kokotos et al. 
Therefore, the disclosure of Kokotos et al. anticipates the claimed invention.

Double Patenting
Response to Arguments: Applicants argue an appropriate terminal disclaimer was filed and the request withdrawal of the pending double patenting rejections. See page 26 in the remarks filed December 22, 2021.
Applicants’ arguments have been fully considered and are found persuasive. The terminal disclaimer filed on December 22, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S Patent No. 10,987,426 and copending Application Nos. 16/902,176, 16/213,836, 16/213,776, and 16/213,865 has been reviewed and is accepted. Therefore, the pending double patenting rejections have been withdrawn.

Claim Objections
Claims 1 and 17 are objected to because of the following informalities: 
Claim 1 recites “borne by ta precursors -Hy’”. See page 7 of the claim listing. The “ta” is interpreted to be a typographical error. Appropriate correction is required.


Summary
Claims 1 and 17 are objected to. Claims 1, 5-17 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph. Claims 1, 5-17 and 19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph. Claims 18 is rejected under 35 U.S.C. 102(a)(1). Claims 1, 5-17 and 19 are not rejected over prior art.

Conclusion
No claims are allowed.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lianko G Garyu whose telephone number is (571)270-7367. The examiner can normally be reached on Monday through Friday 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D. Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/LIANKO G GARYU/Primary Examiner, Art Unit 1658                                                                                                                                                                                                        
Lianko G. Garyu, Ph.D.
Primary Examiner
Art Unit 1658